1    DAVID L. ANDERSON, CSBN 149604
     United States Attorney
2    DEBORAH STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
3    Social Security Administration
     CAROL S. CLARK MO 42670
4    Special Assistant United States Attorney
            160 Spear Street, Suite 800
5           San Francisco, California 94105
            Telephone: (415) 977-8975
6           Facsimile: (415) 744-0134
            Carol.S.Clark@ssa.gov
7
     Attorneys for Defendant
8
                          UNITED STATES DISTRICT COURT
9    Attorneys for Defendant
                         NORTHERN DISTRICT OF CALIFORNIA
10
     Attorneys for Defendant
11                                                        )
     ROBERT GIBSON,                                       )    CIVIL NO. 5:19-cv-03227-SVK
12                                                        )
            Plaintiff,                                    )    DEFENDANT’S UNOPPOSED FIRST
13                                                        )
                                                               MOTION FOR EXTENSION OF TIME
            vs.                                           )
14                                                        )    TO RESPOND TO PLAINTIFF’S
     ANDREW SAUL,                                         )    MOTION FOR SUMMARY
15   Commissioner of Social Security,
                                                          )    JUDGMENT AND PROPOSED ORDER
                                                          )    AS MODIFIED
16          Defendant.
                                                          )
                                                          )
17                                                        )

18          Defendant Andrew Saul, Commissioner of Social Security, by and through his counsel, David
19   Anderson, United States Attorney, and Carol Clark, Special Assistant U.S. Attorney, and hereby
20   requests the Court to extend the time for Defendant to respond to Plaintiff’s motion for summary
21   judgment by 45 days, changing the due date from December 13, 2019, to the new due date of January
22   27, 2020. Defendant requests this additional time because Counsel for Defendant has been out of the
23   office for much of the past three weeks due to a family medical emergency and a series of other

24   emergent medical issues and has been unable to complete work as originally scheduled. Counsel for

25   Defendant conferred with Counsel for Plaintiff by email on December 12, 2019. Counsel for Plaintiff

26   confirmed that he does not object to this request.
                                                              Respectfully submitted,
27
28
     Req. for Extension, Gibson v. Saul, 5:19-cv-03227-SVK
1                                                          DAVID L. ANDERSON
                                                           United States Attorney
2
3
     December 12, 2019                             By:     /s/ Carol S. Clark
4                                                          CAROL S.CLARK
                                                           Special Assistant United States Attorney
5
6
7                                                    PROPOSED ORDER
8
            For good cause shown, Defendant’s request for an extension of time in which to respond to
9
     Plaintiff’s Motion for Summary Judgment is GRANTED. Defendant’s responsive brief shall be due on
10
     January 27, 2020. For any further extension, the Court will require Defendant to certify that it has (1)
11
     read Plaintiff's brief and (2) met and conferred with Plaintiff - either in person or by telephone, not by
12
     email - regarding Plaintiff's substantive claims.
13
            IT IS SO ORDERED.
14
15   DATE: December 12, 2019                       ____________________________________
                                                   THE HONORABLE SUSAN VAN KEULEN
16                                                 United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
     Req. for Extension, Gibson v. Saul, 5:19-cv-03227-SVK
